Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to applicant’s original submittal made on 5/24/2020. Claims 1-480 cancelled. Claims 481-530 pending. 
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 481, 484-490, 492-498 and 508-513 are rejected under 35 U.S.C. 103 as being unpatentable over Mathews et al. (US Patent No. 10,547,590 and Mathews hereinafter) in view of Golan et al. (US Patent Publication No. 2009/0307320 and Golan hereinafter).

1-480. (Cancelled).

As to claim 481, Mathews teaches a method for protecting a first network that interconnect multiple devices and a first analyzer device, for use with a second network that is coupled to the first network via an adapter device, the method comprising: 
receiving, by the adapter device, a message from the second network addressed to a first device in the first network (i.e. …teaches in col. 3 lines 5-15 the following: “The proxy function may copy the packet into memory, and then send the packet out to the network for receipt by a recipient client. The proxy function may send that copied packet through another tunnel to the packet receiver such as a security or performance analysis device”.); 
sending, by the adapter device, the message, or a part thereof, to the analyzer device via a tunnel over the first network (i.e. …teaches in col. 3 lines 5-15 the following: “The proxy function may copy the packet into memory, and then send the packet out to the network for receipt by a recipient client. The proxy function may send that copied packet through another tunnel to the packet receiver such as a security or performance analysis device”.  …Teaches in col. 6 lines 60-67 the following: “network packets or network messages”.); 
receiving, by the analyzer device, the message, or the part thereof (i.e. …teaches in col. 3 lines 5-15 the following: “The proxy function may send that copied packet through another tunnel to the packet receiver such as a security or performance analysis device. This configuration may also be used for port mirroring, promiscuous mode, checking for packet misrouting, testing for malware using a separate analyzer, or intrusion detection analyzers.”.); 
determining, by the analyzer device, if the message, or the part thereof, satisfies a criterion (i.e., …teaches in col. 6 lines 60-67 and col. 7, lines 1-10 the following: “predetermined sources or 

Mathew does not expressly teach:
sending, in response to the determining that the message or the part thereof is not satisfying the criterion, the message or the part thereof by the analyzer device to the first device over the first network; 
and acting, by the analyzer device, in response to the determining that the message or the part thereof is satisfying the criterion.
In this instance the examiner notes the teachings of prior art reference Golan. 
With regards to applicant’s claim limitation element of, “sending, in response to the determining that the message or the part thereof is not satisfying the criterion, the message or the part thereof by the analyzer device to the first device over the first network”, Golan teaches in par. the following: “A number of systems attempt to filter undesired messages using complex filtering algorithms that inspect the content of the message. Other systems attempt to filter messages using more straightforward approaches such as requesting that unknown senders provide an acknowledgement prior to the message being forwarded. Such systems are commonly known as challenge response systems. A challenge response system typically maintains a whitelist of authorized senders and often contains a blacklist of senders that are not authorized to send mail. When a message is received from someone 
	With regards to applicant’s claim limitation element of, “and acting, by the analyzer device, in response to the determining that the message or the part thereof is satisfying the criterion”, teaches in par. 0054 the following: “a message automatically passes the silverlist filter when the sender address is listed as a contact of any user of the recipient's mail server.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew with the teachings of Golan by including the feature of adaptive message filtering. Utilizing adaptive message filtering as taught by Golan above allows a system to provide comprehensive communication security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Mathew's system will obtain the capability to provide enhanced message transmission. 

As to claim 484, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 481, wherein the adapter device and the first device are the same device (i.e., …Mathew illustrates in figure 2B adapter and first device as the same device. ).

As to claim 485, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 481, further comprising blocking, in response to the message satisfying the criterion, the message from being sent over the first network (i.e., …teaches in col. 6 lines 60-67 and col. 7, lines 1-10 the following: “predetermined sources 

As to claim 486, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 481, wherein the message comprises one or more frames or packets (i.e., ..teaches in col. 6 lines 60-67 the following: “network packets or network messages may be blocked. An example of additional filtering may be deep packet inspection which examines the data (and possibly the header)”.).

As to claim 487, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 486, wherein the message comprises one or more Ethernet frames one or more Internet Protocol (IP) packets, or a (TCP) stream (i.e. …teaches in col. 6 lines 40-50 the following: “sending network packets using TCP/IP (transmission control protocol/internet protocol) or other packet protocols) from the client 110”.).

As to claim 488, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 486, wherein the message comprises one or more multicast or broadcast frames or packets (i.e., ..teaches in col. 6 lines 60-67 the following: “network packets…).

As to claim 489, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a non-transitory computer readable media having computer executable instructions stored thereon, wherein the instructions include the method according to claim 481 (i.e., …teaches in col. 11 lines 50-60 the following: “the instructions are included on at least one non-transitory machine-readable storage medium”.).

As to claim 490, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 481, wherein the first and second networks use, or are based on, the same protocol (i.e. …teaches in col. 6 lines 40-50 the following: “sending network packets using TCP/IP (transmission control protocol/internet protocol) or other packet protocols) from the client 110”.).

As to claim 492, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 481, wherein the first network topology is based on, or uses, a point-to-point, bus, star, ring or circular, mesh, tree, hybrid, or daisy chain topology (i.e. ….figure 4 of Mathew illustrates network topology).

As to claim 493, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 492, wherein the second network topology is identical to the first network topology (i.e. ….figure 4 of Mathew illustrates network topology).

As to claim 494, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 492, wherein the second network topology is different from the first network topology (i.e. ….figure 4 of Mathew illustrates network topology).

As to claim 495, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 481, wherein the criterion comprises detecting a malware or a malware activity (i.e., …teaches in col. 3 lines 10-15 the following: “This configuration may also be used for port mirroring, promiscuous mode, checking for packet misrouting, testing for malware using a separate analyzer, or intrusion detection analyzers”.), wherein the malware consists of, includes, or is based on, a computer virus, spyware, DoS (Denial of Service), rootkit, ransomware, adware, backdoor, Trojan horse, or a destructive malware (i.e., …teaches in col. 3 lines 10-15 the following: “This configuration may also be used for port mirroring, promiscuous mode, checking for packet misrouting, testing for malware using a separate analyzer, or intrusion detection analyzers”.).

As to claim 496, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 481, for use with an enclosed environment, wherein the first network is within the enclosed environment (See figure 1 of Mathew), and wherein the second network is at least in part external to the enclosed environment (See figure 1 of Mathew).

As to claim 497, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 496, wherein the 

As to claim 498, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 481, for use with a third network that is coupled to the first network via an additional adapter device, the method further comprising: 
receiving, by the additional adapter device, an additional message from the third network destined to a second device in the first network (i.e. …teaches in col. 3 lines 5-15 the following: “The proxy function may copy the packet into memory, and then send the packet out to the network for receipt by a recipient client. The proxy function may send that copied packet through another tunnel to the packet receiver such as a security or performance analysis device”.); 
sending, by the additional adapter device, the additional message, or a part thereof, to the analyzer device via an additional tunnel over the first network (i.e. …teaches in col. 3 lines 5-15 the following: “The proxy function may copy the packet into memory, and then send the packet out to the network for receipt by a recipient client. The proxy function may send that copied packet through another tunnel to the packet receiver such as a security or performance analysis device”.); 
receiving, by the analyzer device, the additional message, or the part thereof (i.e. …teaches in col. 3 lines 5-15 the following: “The proxy function may send that copied packet through another tunnel to the packet receiver such as a security or performance analysis device. This configuration may also be used for port mirroring, promiscuous mode, checking for packet misrouting, testing for malware using a separate analyzer, or intrusion detection analyzers.”.); 


Mathew does not expressly teach:
sending, in response to the determining that the additional message or the part thereof is not satisfying the criterion, the additional message or the part thereof by the analyzer device to the second device over the first network; 
and acting, in response to the determining that the additional message or the part thereof is satisfying the criterion, by the analyzer device.
In this instance the examiner notes the teachings of prior art reference Golan. 
With regards to applicant’s claim limitation element of, “sending, in response to the determining that the additional message or the part thereof is not satisfying the criterion, the additional message or the part thereof by the analyzer device to the second device over the first network”, Golan teaches in par. the following: “A number of systems attempt to filter undesired messages using complex filtering algorithms that inspect the content of the message. Other systems attempt to filter messages using more straightforward approaches such as requesting that unknown senders provide an acknowledgement prior to the message being forwarded. Such systems are commonly known as 
	With regards to applicant’s claim limitation element of, “and acting, in response to the determining that the additional message or the part thereof is satisfying the criterion, by the analyzer device”, teaches in par. 0054 the following: “a message automatically passes the silverlist filter when the sender address is listed as a contact of any user of the recipient's mail server.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew with the teachings of Golan by including the feature of adaptive message filtering. Utilizing adaptive message filtering as taught by Golan above allows a system to provide comprehensive communication security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Mathew's system will obtain the capability to provide enhanced message transmission. 

As to claim 508, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 481, wherein the tunnel is implemented by the at least part of the forwarding rules in at least part of the multiple nodes (i.e. …teaches in col. 5 lines 25-35 the following: “the network packet may be sent to the destination function 108 along with parameters for the destination function 108 and a socket for tunneling traffic back to the proxy function 104.”.).


wherein the first network consists of, comprises, or is based on, multiple nodes that comprise multiple ports for connecting to at least one of the multiple devices, to the analyzer device, or to the adapter device, 
and wherein each one of the multiple nodes stores a collection of forwarding rules associated an output port for forwarding for each received messages or for each received port.
In this instance the examiner notes the teachings of prior art reference Golan. 
With regards to applicant’s claim limitation element of, “wherein the first network consists of, comprises, or is based on, multiple nodes that comprise multiple ports for connecting to at least one of the multiple devices, to the analyzer device, or to the adapter device”, Golan teaches illustrates in figure 1 multiple ports configuration.	
With regards to applicant’s claim limitation element of, “and wherein each one of the multiple nodes stores a collection of forwarding rules associated an output port for forwarding for each received messages or for each received port”, Golan illustrates in figure 1 that the firewalls in conjunction with the gum devices will be configured to route messages. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew with the teachings of Golan by including the feature of adaptive message filtering. Utilizing adaptive message filtering as taught by Golan above allows a system to provide comprehensive communication security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Mathew's system will obtain the capability to provide enhanced message transmission. 

As to claim 509, the system of Mathew and Golan as applied to claim 481  above teaches message transmission, specifically Mathew teaches a method according to claim 508, further comprising 

As to claim 510, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 508, further comprising receiving, by at least one of the multiple node, the forwarding rules (i.e. …teaches in col. 7 lines 15-20 the following: “dynamic rules stored by the proxy management service 118”).

As to claim 511, the system of Mathew and Golan as applied to claim 510 above teaches message transmission, specifically Mathew teaches a method according to claim 510, wherein the forwarding rules are received from the analyzer device (i.e. …teaches in col. 12 lines 20-30 the following: “… the parameters sent to the destination function may be a second set of parameters that are different from the parameters received by the proxy function.”).

As to claim 512, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 511, wherein the forwarding rules are received from the analyzer device over the first network (i.e. …teaches in col. 12 lines 20-30 the following: “Another operation may be to launch the destination function with the network packet and the parameters from the network communication. Alternatively, the parameters 

As to claim 513, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 511, wherein the forwarding rules are received from the analyzer device over a network that is other than the first network (i.e. …teaches in col. 12 lines 20-30 the following: “Alternatively, the parameters sent to the destination function may be a second set of parameters that are different from the parameters received by the proxy function. For example, the second set of parameters may be greater or smaller in number than the parameters received from the proxy function or the values may have changed (e.g., a modified GUID acting a source identifier, a hop counter may be increased, values may be transformed, etc.).”).

Claims 482, 483, 491, 499-507 and 514 are rejected under 35 U.S.C. 103 as being unpatentable over Mathews in view of Golan as applied to claim 481 above and further in view of Bhandaru et al. (US Patent Publication No. 2005/022311 and Bhandaru hereinafter).

As to claim 482, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however the system of Mathew and Golan do not expressly teach a method according to claim 481, wherein the message is a multicast message associated with a plurality of devices connected over the first network, and wherein the sending of the message or the part thereof by the analyzer device comprises sending the multicast message to the plurality of devices over the first network.
In this instance the examiner notes the teachings of prior art reference Bhandaru.

With regards to applicant’s claim limitation element of, “and wherein the sending of the message or the part thereof by the analyzer device comprises sending the multicast message to the plurality of devices over the first network”, Bhandaru teaches in par. 187 the following: “multicast traffic destined for a group”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced data transmission. 

As to claim 483, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however the system of Mathew and Golan do not teach a method according to claim 481, wherein the message is a broadcast message, and wherein the sending of the message or the part thereof by the analyzer device comprises sending the broadcast message to all devices connected to the first network.
In this instance the examiner notes the teachings of prior art reference Bhandaru.
With regards to applicant’s claim limitation element of, “wherein the message is a broadcast message”, Bhandaru teaches in par. 179 the following: “broadcast data traffic”. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced data transmission. 

As to claim 491, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 481, wherein the first and second networks use, or are based on, different protocols, and the method further comprising adapting, by the adapter device, between the different protocols.
In this instance the examiner notes the teachings of prior art reference Bhandaru.
Bhandaru teaches as part of his claim 1, limitation(s) the following: “generating a set of encapsulated packets, generating the set of encapsulated packets further including encapsulating, within a first protocol, data packets originating with the user, wherein the user-originated data packets are encoded in a second protocol, and the second protocol is below the first protocol in a hierarchy of protocols; transmitting the encapsulated packets to the enterprise network over the wide-area network; receiving the encapsulated packets at the enterprise network; un-encapsulating the encapsulated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced data transmission. 

As to claim 499, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 481, wherein the tunnel consists of, uses, is compatible with, or is based on, an (OSI) Layer-2 tunnel.
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
	Bhandaru teaches in par. 102 the following: “a tunnel is created between the AP (103) and Wireless Controller (105) over a Layer2/Layer3”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced data transmission. 

As to claim 500, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 499, wherein the tunnel consists of, uses, is compatible with, or is based on, a Virtual Local Area Network (VLAN).
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
Bhandaru teaches in par. 169 the following: “Virtual LAN ( VLAN)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced data transmission. 

As to claim 501, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 499, wherein the tunnel consists of, uses, is compatible with, or is based on, a Virtual Private Network (VPN).
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
	Bhandaru teaches in par. 0023 the following: “VPN concentrator”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The 

As to claim 502, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 501, wherein the VPN consists of, uses, is compatible with, or is based on, Frame-Relay (FR), (ATM), ITU-T X.25, or nnection (OSI) Layer 2 Tunneling Protocol (L2TP).
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
	Bhandaru teaches in par. 0023 the following: “the encapsulation of data in L2TP”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced data transmission. 

As to claim 503, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 499, wherein the first network supports, or uses, Multiprotocol Label Switching (MPLS), and wherein the tunnel consists of, uses, is compatible with, or is based on, Label-Switched Path (LSP).
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
	Bhandaru teaches in par. 103 the following: “MPLS Label-Switched-Path ( LSP)”.


As to claim 504, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 481, wherein the tunnel consists of, uses, is compatible with, or is based on, an (OSI) Layer-3 tunnel.
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
	Bhandaru teaches in par. 101 the following: “The tunnel is between the lightweight access point AP and the WLAN switch ( Layer2/Layer3)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced data transmission. 

As to claim 505, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 504, wherein the tunnel consists of, uses, is compatible with, or is based on, a Virtual Private Network (VPN).
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
	Bhandaru teaches in par. 0023 the following: “VPN concentrator”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced data transmission. 

As to claim 506, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 505, wherein the VPN consists of, uses, is compatible with, or is based on, (GRE) or Internet Protocol Security (IPsec).
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
	Bhandaru teaches in par. 0023 the following: “utilize IPSec”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The 

As to claim 507, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 481, wherein the tunnel consists of, uses, is compatible with, or is based on, an (OSI) Layer-4 or above tunnel
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
	Bhandaru teaches in par. 0023 the following: “teaches in par. 275 the following: “layer operations will be performed”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced data transmission. 

As to claim 514, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 508, wherein the multiple nodes are Virtual Local Area Network (VLAN) capable, and wherein the tunnel is implemented by forming a first VLAN using a first VLAN identification (VID) to the messages from the adapter device to the analyzer device, and associating the first VID with the adapter device and the analyzer device.
In this instance the examiner notes the teachings of prior art reference Bhandaru. 

With regards to applicant’s claim limitation element of, “and wherein the tunnel is implemented by forming a first VLAN using a first VLAN identification (VID) to the messages from the adapter device to the analyzer device, and associating the first VID with the adapter device and the analyzer device”, teaches in par. 178 the following: “multiple VLANs over the air for associations via a single (potentially virtual) AP (with a unique BSSID)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced data transmission. 

Claims 515-530 are rejected under 35 U.S.C. 103 as being unpatentable over Mathews in view of Golan as applied to claim 481 above and further in view of Silver (US Patent Publication No. 2019/0082377).
 
As to claim 515, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 481, for use with a vehicle, wherein the multiple devices and the first network are in the vehicle.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 0036 a motor vehicle.


As to claim 516, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 515, wherein the second network is in the vehicle or external to the vehicle.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 0036 a motor vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced message transmission. 

As to claim 517, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 515, wherein the vehicle is a ground vehicle adapted to travel on land.

Silver teaches in par. 0036 a motor vehicle to drive on land.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced message transmission. 

As to claim 518, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 517, wherein the ground vehicle is selected from the group consisting of a bicycle, a car, a motorcycle, a train, an electric scooter, a subway, a train, a trolleybus, and a tram.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 0036 a train.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced message transmission. 

As to claim 519, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 517, wherein the ground vehicle consists of, or comprises, is an autonomous car.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 127 the following: “shared vehicle network information can be used by autonomous and semi -autonomous vehicles”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced message transmission. 

As to claim 520, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 519, wherein the autonomous car is according to levels 0, 1, or 2 of the Society of Automotive Engineers (SAE) J3016 standard.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 146 the following: “SAE J3016 specification”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of SAE J3016 specification. Utilizing SAE J3016 specification as taught by Silver above allows a system to provide comprehensive standard practices and therefore provides the 

As to claim 521, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 519, wherein the autonomous car is according to levels 3, 4, or 5 of the Society of Automotive Engineers (SAE) J3016 standard.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 146 the following: “SAE J3016 specification”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of SAE J3016 specification. Utilizing SAE J3016 specification as taught by Silver above allows a system to provide comprehensive standard practices and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced vehicle communication. 

As to claim 522, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 515, wherein the vehicle is a buoyant or submerged watercraft adapted to travel on or in water.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 0036 the following: “boat”.


As to claim 523, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 522, wherein the watercraft is selected from the group consisting of a ship, a boat, a hovercraft, a sailboat, a yacht, and a submarine.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 0036 the following: “boat”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced message transmission. 

As to claim 524, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 515, wherein the vehicle is an aircraft adapted to fly in air.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 0036 the following: “aircraft”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced message transmission. 

As to claim 525, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 524, wherein the aircraft is a fixed wing or a rotorcraft aircraft.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 0036 the following: “aircraft”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends 

As to claim 526, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 524, wherein the aircraft is selected from the group consisting of an airplane, a spacecraft, a glider, a drone, or an Unmanned Aerial Vehicle (UAV).
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 127 the following: “shared vehicle network information can be used by autonomous and semi -autonomous vehicles”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced message transmission. 

As to claim 527, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 515, wherein the adapter device or the analyzer device is mounted onto, is attached to, is part of, or is integrated with a rear or front view camera, chassis, lighting system, headlamp, door, car glass, windscreen, side or rear window, glass panel roof, hood, bumper, cowling, dashboard, fender, quarter panel, rocker, or a spoiler of the vehicle.

Silver teaches in par. 0052 the following: “The RDSS may be built into automobiles by manufacturers…”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced message transmission. 

As to claim 528, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 515, wherein the vehicle further comprises an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 0146 the following: “driver assistance…”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced message transmission. 

As to claim 529 the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 528, wherein the first network, one of the multiple devices, the adapter device, or the analyzer device, is part of, integrated with, communicates with, or coupled to, the ADAS functionality, system, or scheme.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 0052 the following: “The RDSS may be built into automobiles by manufacturers…”. Silver further teaches in par. 0146 the following: “driver assistance…”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced message transmission. 

As to claim 530, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 528, wherein the ADAS functionality, system, or scheme is selected from a group consisting of Adaptive Cruise Control (ACC), Adaptive High Beam, Glare-free high beam and pixel light, Adaptive light control such as swiveling curve lights, Automatic parking, Automotive navigation system with typically GPS and TMC for providing up-to-date traffic information, Automotive night vision, Automatic Emergency Braking (AEB), Backup assist, Blind Spot Monitoring (BSM), Blind Spot Warning (BSW), Brake light or traffic signal recognition, Collision avoidance system, Pre-crash system, Collision Imminent Braking (CIB), Cooperative Adaptive 
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver further teaches in par. 0146 the following: “adaptive cruise control…”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced message transmission. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497